Citation Nr: 0833883	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for interstitial lung 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife, veteran's friend


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of am February 2005 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
entitlement to service connection for rheumatoid arthritis 
and interstitial lung disease.

In July 2008, the veteran attended a hearing before the 
undersigned.  The transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's claim for service connection for 
rheumatoid arthritis, the veteran has a current diagnosis of 
rheumatoid arthritis.  At his July 2008 hearing he testified 
to current arthritic symptoms and a continuity of 
symptomatology.  His service treatment records also show that 
he was treated for knee pain and back pain in service.

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current rheumatoid arthritis and 
service.

Regarding the veteran's claim for service connection for 
interstitial lung disease, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The claim for service connection for interstitial lung 
disease is based on the contention that it is secondary to as 
secondary to the disability of rheumatoid arthritis.  The 
Board also notes that medical records have related the 
veteran's rheumatoid arthritis to a lung disorder.  The 
interstitial lung disease claim is, thus inextricably 
intertwined with the rheumatoid arthritis claim.

Therefore, the Board cannot yet consider the veteran's claim 
for service connection for interstitial lung disease as 
secondary to rheumatoid arthritis or a claim for service 
connection for rheumatoid arthritis as secondary to 
interstitial lung disease. 

Additionally, the Board notes that the veteran claims 
exposure to smoke and fumes while in service.  At his July 
2008 hearing he testified to current lung symptoms and a 
continuity of symptomatology.  

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current interstitial lung disease 
and service.


Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue from VA and non-VA 
medical providers should be obtained.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current arthritis, 
including rheumatoid arthritis.  The 
claims folder should be made available to 
the examiner for review, and the examiner 
should acknowledge such review.  The 
examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current arthritis, 
including rheumatoid arthritis, if found, 
had its onset in active service or is 
otherwise the result of a disease or 
injury in active service?  The examiner 
should provide a rationale for the 
opinion. 

3.   Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current lung disorder, 
including interstitial lung disease.  The 
claims folder should be made available to 
the examiner for review, and the examiner 
should acknowledge such review.  The 
examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any current lung disorder, 
including interstitial lung disease, if 
found, had its onset in active service or 
is otherwise the result of a disease or 
injury in active service?  The examiner 
should provide a rationale for the 
opinion. 

4.  After completion of all appropriate 
development, readjudicate the veteran's 
claims.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claims are returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




